Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 2/24/2022, Applicant has amended Claims 12, 15, 18. 80, cancelled claims 13, 14, 16 and 17, and added a new claim, Claim 88.  
Claims 12, 15, 18-19, and 80-88 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 was filed after the mailing date of the non-final Office action on 11/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


New Claim Objections
Claim 12 is objected to because of the following informalities: instant claims recites the abbreviation “RIG-1”, which should be “RIG-I”.  Appropriate correction is required.



Withdrawn 35 USC § 112
The prior rejection of Claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. is withdrawn in light of Applicant’s amendments of instant claim to describe the immunogenic circular RNA.


Withdrawn 35 USC § 103 
The prior rejection of Claims 12-19, 80-87 under 35 U.S.C. 103 as being unpatentable over Mutzke et al., (US 2018/0214537, filed 4/13/2016), in view of Ares et al. (US 5,772,244, patented 6/30/1998, see 3rd party IDS filed 6/04/2021) and Roponen et al., (Eur Resp J, 2010, 35:64-71) is withdrawn in light of Applicant’s amendment of Claim 12 to limit the cirucular RNA to induce the expression of RIG-I, which is a limitation neither Mutzke, Ares, nor Roponen nor Iino teach.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 15, 18-19, and 80-88 are rejected under 35 U.S.C. 103 as being unpatentable over Mutzke et al., (US 2018/0214537, filed 4/13/2016, prior art of record), in view of Ares et al. (US 5,772,244, patented 6/30/1998, see 3rd party IDS filed 6/04/2021), Colak et al. (J Immuno, 2014,192:5963-5973) and Szabo et al., (Immuno Cell Bio, 2014, 1-8) 

In regard to claim 12, Mutzke et al., teach a method of eliciting an immune response in a subject comprising administering a circular RNA [0028, 0030, 0046, 0314, 0317]. Specifically in regard to the subject, Mutzke teaches the RNAs are to be used in pre-clinical and clinical studies [0009, 0016] and teaches human antigens [0033, 0037], which would make obvious human subjects. Specifically in regard to eliciting an innate 
However, Mutzke is silent with respect to how the circular RNA is generated.
In regard to claims 12 and 15, Ares et al. teach methods for making circular RNA by an exogneous non-mammalian self-splicing of a Group I intron from a phage T4 thymidylate synthase (td) gene (col 1, Field of Invention, see Figs. 1 & 10).
In regard to claim 18, specifically Ares teaches the self-splicing intron is split into two comprising in a 5’ to 3’ order: i) a 3’ portion of the intron followed by a 3’ splice site, ii) a nucleic acid sequence encoding the RNA of interest, and iii) a 5’ portion of the intron comprising a 5’ splice site, wherein splicing of the RNA transcript results in production of the circular RNA (col 2, Summary, see Figs. 1B & 10A).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of administering a circular RNA as taught by Mutzke and combine a method of generating the circular RNA as taught by Ares with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ares because the use of the self-splicing Group I td intron allows accurate and efficient production of large amounts of stable circular RNA in vivo (col 1-2, Field of Invention, col 6, last 4 para.). 
However, in regard to claims 12, 80 and 88, as stated supra, although Mutzke teaches the circular RNAs comprises single stranded RNA comprising GU rich sequences to induce an innate immune response by TLR7 activation [0045-0079], they are silent with respect to the induction of expression of a gene involved in innate immunity such as RIG-I.
claims 12, 80 and 88, Colak teaches that activation of TLR7 in human cells by G/U rich single stranded RNA (alias RNA40) induces expression of RIG-I (alias DDX58) mRNA via qPCR (p. 5987, Fig. 2). Specifically in regard to claim 80, Colak demonstrates that on average there is about a 100 fold increase in RIG-I after TLR7 activation by the RNA; however, in some donor cells RIG-I expression is as high as about 0.2 x 101 compared to media stimulated cells as low as about .2 x 10-2 equating to nearly a 1000 fold increase in RIG-I mRNA expression (see Fig. 2B).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of administering a circular RNA comprising single stranded immunostimulatory RNAs sequences that activate TLR7 as taught by Mutzke, and induced expression in the RIG-I gene as taught by Colak with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Szabo et al. (2014). Similar to Colak, Szabo teaches that activation of TLR7 in human immune cells induces expression of RIG-I (Figs. 1, 2 and 4), and teaches that it would have been obvious to upregulate RIG-I in human immune cells after TLR7 activation so as to allow these cells to be capable of mounting an antiviral response (p. 6, Discussion, 2nd para.), which would have been especially advantageous for the human patients of Mutzke prone to viral infections (see [0031, 0033, 0312, 0317] of Mutzke). Furthermore, in regard to the fold induction of RIG-I as per claim 80, since Colak teaches the fold change in RIG-I mRNA can range from 100 to 1000 fold, in the case where the claimed amounts "lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Applicant is Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
In regard to claim 19, both Mutzke and Ares teaches the RNA are produced from an appropriate gene delivery vector such as a plasmid (see [0011, 0340] of Mutzke and col 2, Field of Invention, col 5, Plasmid of Ares).
In regard to claims 81-82, Mutzke teaches the subject has cancer or an infectious disease such as a virus or bacterium [0036-0039, 0312, 0317].
In regard to claim 83, Mutzke teaches the method further comprises a mixture of RNA molecules that can comprise multiple antigen based vaccines against the subject’s diseases [0029, 0032, 0147].
In regard to claim 84, Mutzke teaches the RNA is administered before the subject contracts said diseases prophylactically such as a vaccine [0312-0313, 0316-0317].
claim 85, alternatively Mutzke teaches the RNA is administered to treat said diseases, which would have obviously been after a diagnosis [0312-0313, 0316-0317].
In regard to claims 86 and 87, Mutzke teaches the RNA encodes an immunogenic peptide such as that derived from a virus or bacteria ([0031, 0035, 0037], see also Example 1).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/24/2022 are acknowledged.
First, Applicant argues that none of the cited references teach or reasonably suggest a method of inducing RIG-I by administering a circular RNA. Second, Applicant argues that the inventors have demonstrated unexpected results with respect to the potent upregulation of RIG-I by circular RNAs produced by a process of self-splicing by a Group I intron as shown in Fig. 2B of the specification.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the prior rejection of Mutzke et al. has been withdrawn. However, Mutzke has been reapplied in view of Colak et al. (J Immuno, 2014) and Szabo et al., (Immuno Cell Bio, 2014) who teach that RNAs comprising G/U rich motifs were well known to potently induce RIG-I expression via TLR7 signaling, and would provide therapeutically valuable anti-viral response by the immune cells contacted by said RNAs. Note that Applicant’s claims do not limit the circular RNA from comprising immunostimulatory sequences such as G/U rich motifs.
unexpected results must be commensurate in scope with the claimed invention.

	
Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following: Fotin (WO 2010/037539) teaches methods of eliciting innate immune response in order to enhance an adaptive immune responses in a subject comprising administering to the subject an effective amount of an immunostimmulatory RNA. Specifically, Fotin teaches the immunostimulatory RNA is single stranded and is circular. Furthermore, Fotin teaches that the immunostimulatory RNA comprises nucleotide sequences that are GU rich (p. 10, last para. to p. 45, last para.).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/           Examiner, Art Unit 1633